 

EXHIBIT 10.3

 

AMENDMENT TO THE

SUPERIOR UNIFORM GROUP, INC.

SUPPLEMENTAL PENSION PLAN

 

 

WHEREAS, Superior Uniform Group, Inc. (“Employer”) maintains the Superior
Uniform Group, Inc. Supplemental Pension Plan (“Plan”); and

 

WHEREAS, the Employer has reserved the right to amend the Plan pursuant to
Article 10 therein; and

 

WHEREAS, the Employer has amended the Superior Uniform Group, Inc. Employees
Pension Plan to discontinue all benefit accruals under the Pension Plan,
effective June 30, 2013;

 

WHEREAS, the Employer now wishes to amend the terms of the Plan governing the
calculation of the supplemental pension benefits payable to covered key
employees of the Employer to provide additional benefits based on credited
service earned after June 30, 2013;

 

NOW THEREFORE, pursuant to the power reserved under Article 10 of the Plan, the
Employer hereby amends the Plan in the following particulars, effective as of
June 30, 2013:

 

1.     Article 6 of the Plan, entitled “Amount of Executive Retirement Plan
Benefits,” is amended to read as follows:

 

“The benefits payable to an eligible Employee or his beneficiary or
beneficiaries under the Executive Retirement Plan shall be the Actuarial
Equivalent of the excess, if any, of the benefit, expressed as a single life
annuity, which would have been payable to such Employee or on his behalf to his
Beneficiary or Eligible Spouse, as the case may be, from the Basic Plan, if the
provisions of the Basic Plan were administered without regard to the maximum
amount of retirement income limitation of section 415 of the Code, the maximum
compensation limitation of section 401(a)(17) of the Code, and as if the
Employee’s credited service with the Company under the Basic Plan were
calculated without regard to the amendment to the Basic Plan discontinuing
benefit accruals under the Basic Plan for periods after June 30, 2013, over the
sum of:

 

 

(a)

the benefit which is in fact payable to such Employee or on his behalf to his
Beneficiary or Eligible Spouse under the Basic Plan, expressed as a single life
annuity, and

 

 

(b)

the amount of the Excess Plan benefit (expressed as a single life annuity), if
any, which is in fact payable under Article 5 of this Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

Benefits payable under this Article 6 shall be computed in accordance with the
foregoing and with the objective that the benefit payable under the Excess Plan,
the Executive Retirement Plan, and the Basic Plan should total the amount which
would have been payable solely under the Basic Plan had neither section 415 nor
section 401(a)(17) of the Code been applicable ;thereto, and if the Employee’s
credited service were not limited by the amendment to the Basic Plan
discontinuing benefit accruals under the Basic Plan for periods after June 30,
2013.”

 

2.     Article 7 of the Plan, entitled “Payment of Benefits,” is amended by
revising the last sentence of Paragraph 7(b) to read as follows:

 

“In the absence of a contrary designation by the Employee, the Employee’s
benefit commencement date shall be the later of the Employee’s Normal Retirement
Date or date of termination of employment, or, for the portion (if any) of the
Employee’s benefit which is earned and vested after August 1, 2013, the first
day of the calendar month following the Employee’s date of termination of
employment, subject in either case to the six-month delay described in paragraph
(g) below.”

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to the Supplemental
Pension Plan to be signed on its behalf by the undersigned authorized
representative on the date set forth below.

 



 

 

SUPERIOR UNIFORM GROUP, INC. 

 

 

 

 

 

 

Date: ______________________          

 

By: ________________________________

 

 

Title: _______________________________



 

 